Citation Nr: 1810725	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  09-37 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to Hepatitis C, based upon substitution of the appellant as the claimant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1970 to September 1973.  He died in August 2015.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) in appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By that rating action, the RO in pertinent part denied the Veteran's claim for service connection for headaches, to include as secondary to Hepatitis C.  The Veteran appealed this rating action to the Board; however, he died prior to the final adjudication of the claim. 

Within a year of his death, the Veteran's surviving spouse filed a request with the RO to be substituted as the appellant.  The RO granted the appellant's request to be substituted (under 38 U.S.C. § 5121A (2012)) in the Veteran's appeal and informed her of the decision by a letter dated in July 2016.  Accordingly, the appellant has been substituted as the claimant for the purposes of the service connection issue on appeal.

Regarding the Veteran's service connection claim, the Board sought an expert medical opinion through the Veterans Health Administration (VHA) in March 2017.  The opinion was provided in May 2017.  The appellant and her representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. § 20.901 (2017).  The appellant's representative submitted a written appellate brief in response.  See January 2018 Appellate Brief. 




FINDINGS OF FACT

1.  The Veteran died in August 2015; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending service connection claim to completion. 

2.  The evidence of record does not demonstrate that the Veteran was diagnosed with a chronic headache disability at any time during the appeal period. 


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C. § 5121A (2012).

2.  The criteria for entitlement to service connection for headaches, to include as secondary to Hepatitis C, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.310, 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In this case, a letter was sent to the Veteran in November 2008 informing him of his and VA's obligations with regards to substantiating the claim of entitlement to service connection.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In a later correspondence, the Veteran stated that he did not receive the aforementioned letter.  See April 2009 Correspondence.  However, the Veteran returned the VCAA Notice Response form which was part of the November 2008 letter.  This demonstrates that he did in fact receive the letter.  Thus, VA's duty to notify is satisfied.  

Regarding the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c) (2) (2012).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c) (3)).  In this case, neither the Veteran nor the appellant have indicated that any such records are outstanding.  All pertinent records have been obtained.

Additionally, VA has provided medical opinions regarding the condition at issue in this case, including the aforementioned VHA opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  As will be discussed in further detail below, the Board finds that the VHA opinion is adequate to decide the case, as it is predicated on a review of the claims file, as well as on consideration of the Veteran's reported history and lay statements.  The opinion also sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159 (c) (4) (2017).

Service Connection for Headaches

The Veteran maintained that he had headaches that were secondary to his Hepatitis C.  See VA Form 21-526 Veterans Application for Compensation or Pension.  The Board notes that at the time of the Veteran's death, he was service-connected for one disability: major depression with major neurocognitive disorder.  See November 2010 Rating Decision. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2017).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

On the Veteran's Report of Medical History in service, he indicated that he had frequent or severe headaches, dizziness or fainting spells, and a history of a head injury.  He also noted that in September 1970 he failed an examination into the Air National Guard (ARNG) due to a brain concussion the year before.  See November 1970 Report of Medical History.  On the accompanying Report of Medical Examination, all of the Veteran's systems were assessed as normal.  The physician noted that the Veteran's hospital records concerning the concussion were reviewed and there were no sequelae from it.  See November 1970 Report of Medical Examination. 

During service, the Veteran visited sick call with complaints of constant headaches.  In February 1971, the doctor noted symptoms of dizziness, nervousness and cold.  He also indicated that the Veteran had a severe brain injury a year and a half ago playing football.  The impression indicated was that the Veteran was normal neurologically based on brain scans and electroencephalogram (EEG) testing done seven months prior.  He questioned whether the Veteran's symptoms were of hyperventilation syndrome.  See February 1971 Service Treatment Record (STR). 

The Veteran returned to sick call in March 1971.  The medical provider noted that the Veteran had a concussion approximately one year before following a football injury and had occipital headaches since that time.  He was initially assessed with post rubella and post-concussion.  The Veteran was referred to the mental health clinic for assessment, as the examiner indicated that the problem might be related to anxiety.  He was also referred to neurology for an EEG.  Later that month, the Veteran was provided an EEG.  There, the doctor noted that the Veteran was a year and a half post-concussion and that his complaint was for chronic headaches.  The EEG came back normal.  See March 1971 Service Treatment Records (STR). 

Upon separation from service, the Veteran again reported having frequent or severe headaches, dizziness or fainting spells, and a history of a head injury.  See June 1973 Report of Medical History.  The Veteran's accompanying Report of Medical Examination assessed all systems as normal.  See June 1973 Report of Medical Examination.  

Post-service, the Veteran's VA outpatient treatment records starting in October 2008 show complaints of headaches.  The October 2008 records noted severe headaches, occasional chest pain, extreme tiredness, and constipation with a general "lousy" feeling after using Citalopram to treat his depressive disorder.  In early January 2009, the Veteran complained of Citalopram causing headaches and an upset stomach.  Later that month, he reported fatigue and headaches related to taking Diclofenac shots for sleep.  In August 2009, the Veteran reported experiencing severe headaches when coming off of Interferon. The Veteran also reported pain in the joints, elbows, legs and headaches at a mental health appointment in April 2010.  He had no desire to have the pain addressed and declined medication adjustments at that time.  A June 2010 mental health note indicates that the Veteran had headaches in the morning and felt sluggish all the time due to Quetiapine.  In February 2014, the Veteran again reported headaches. He stated that he had no desire to have the pain addressed and declined medication adjustments.  See VA Outpatient Treatment Records. 

The Veteran's spouse submitted a letter on his behalf stating that he experienced severe headaches.  He also submitted his own statement indicating that he had headaches while in service and continued to have them since that time.  He stated that the headaches had worsened since his diagnosis with Hepatitis C and his treatment for that condition.  See April 2009 Correspondences. 

In August 2010, a VA medical opinion was rendered.  The examiner noted that the Veteran had multiple visits during service for headaches, memory issues, and "nervousness," all stemming from a concussion incurred playing football in about March 1970 prior to service.  The examiner noted that the Veteran had failed an entrance examination to the ARNG due to this condition.  He went on to state that during service the Veteran's findings were extensively worked up, including brain scans and EEG, and that the symptoms were considered partly due to an anxiety reaction.  He also noted that the Veteran had a past history of alcohol abuse, which he said ended in 1982, which may have had some bearing on his symptoms.  The examiner concluded that the Veteran's complaints of dizziness and headaches were readily explainable given his prior medical history.  See August 2010 VA Medical Opinion. 

An addendum opinion was rendered by the August 2010 examiner.  Responding to whether the Veteran's reported pre-service headaches increased in severity while on active duty, he stated that it was hard to tell given the paucity of pre-service medical records.  Therefore, any response given would be speculative.  He further stated that there was no clear and convincing evidence that any existing headache condition was aggravated by service.  Finally, the examiner stated that there did not appear to be a current, chronic headache disorder.  He reasoned that the only reported instances of headaches in the record were from October 2008 and were attributed to beginning a specific medication for depression.  The headaches appeared to have resolved with change in medication per subsequent notes.  Another note from August 2009 mentioned constant headaches in association with coming off of Interferon.  The examiner further reasoned that the Veteran was able to work as an interstate truck driver post service, which could not have been done with a severe headache disorder.  See October 2010 Addendum Opinion.  

A VHA opinion was provided in May 2017 by a neurologist.  Before providing his opinion, the examiner thoroughly reviewed the claims file.  He enumerated all of the pertinent treatment records and lay statements prior to the discussion portion of his opinion.  The examiner opined that it was less likely than not that the Veteran had a chronic headache disability, to include tension headaches, at the time of his death.  He reasoned that the headaches the Veteran reported experiencing must not have been particularly severe, as the Veteran was able to work as a fireman for 18 years and then as a truck driver.  He noted that, although administrative claims would suggest the present of a severe, chronic, and unremitting headache problem, the treatment records did not support the existence of a chronic headache condition.  He stated that the Veteran complained of pain frequently throughout the records, mostly in his back and "all over" and there were some periods when he reported being pain free.  The examiner observed that the few times that the Veteran did mention headaches, it was not felt by him to be severe enough to warrant clinical intervention to treat them, nor did the treating providers find his complaints of headaches to be significant enough to initiate a diagnostic or to add a chronic headache condition to his problem list, which contained 21 medical problems at the time of his death.  The examiner further found that there was no diagnosis of a chronic headache condition at the time of his death and that there was no basis to warrant a diagnosis of a chronic headache condition, based on the available clinical evidence.  

As the examiner found that no headache disability was present at the time of the Veteran's death, he also found that the claimed disability was less likely than not caused or aggravated by his service-connected depression and related treatment, nor was it caused or aggravated by any medication taken to manage it.  

Further, the examiner stated that the Veteran's head pain in service did not represent the onset of a headache disorder present at the time of the Veteran's death, nor did other factors outside of the Veteran's depression-related symptoms and treatment modalities cause the development of a headache disorder, because as previously discussed, the examiner determined that the Veteran did not have a chronic and disabling headache condition.  

The Board finds that the evidence weighs against a grant of entitlement to service connection for headaches.  The Veteran's treatment records do reflect complaints of headache pain; however, no diagnosis was ever rendered attributing these headaches to a specific headache disability.  The Board further finds that the May 2017 VHA Opinion is the most probative on the question of whether the Veteran had a chronic headache disability.  The examiner's opinion evidenced a thorough review of the claims file, including the service and post-service medical treatment records, and considered the Veteran's lay statements and the administrative records.  Utilizing this information and combining it with over thirty years of knowledge and experience as a neurologist, the examiner determined that the Veteran did not have a chronic headache disability at the time of his death. 

In the absence of proof of a current disability, there can be no valid service connection on either a direct or secondary basis, as this is the cornerstone of a claim brought under either theory of entitlement.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a diagnosed headache disability, the Board must conclude the Veteran did not suffer from such disability.  Without competent evidence of a diagnosis of a headache disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for headaches must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990). 





ORDER

Entitlement to service connection for headaches, to include as secondary to Hepatitis C, based upon substitution of the appellant as the claimant, is denied. 




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


